                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

JASON DEON PALTON                                                            PLAINTIFF
ADC #095164

v.                          CASE NO. 5:18-CV-00179 BSM

WILLIAM STRAUGHN, et al.                                                   DEFENDANTS

                                        ORDER

       United States Magistrate Judge Patricia S. Harris’s partial recommended disposition

[Doc. No. 86] is adopted, and Jason Palton’s motion for a temporary restraining order [Doc.

No. 78] is denied.

       IT IS SO ORDERED this 3rd day of June 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
